Case 19-00965       Doc 49-4     Filed 09/09/19 Entered 09/09/19 15:35:01              Desc Pay
                                     History Page 1 of 1

                                 POST-PETITION LOAN HISTORY
                                        John P. March

                                            19-00965

                  Mortgage Payment Amount                  Effective Date
                         $2,422.34                           2/1/2019




    Date           Amount                             Amount            Late           Suspense
  Received        Received         Applied To          Due             Charges          Balance
  02/11/19        $2,200.00                                                            $2,200.00
  04/11/19        $2,200.00         02/01/19         $2,422.34                         $1,977.66
  05/21/19        $2,196.00         03/01/19         $2,422.34                         $1,751.32
                                                                                       $1,751.32
                            DEBTORS POST-PETITION DUE FOR 4/1/19

                  Please note that recent payments applied may not have cleared.
 Please note that payments received from the trustee for pre-petition arrearages are not included.

                       NOTE: This law firm is deemed to be a debt collector.
